         Case 3:20-cv-00196-SDD-RLB         Document 16      12/14/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF LOUISIANA

ALVIN WATTS, III
                                                                       CIVIL ACTION

VERSUS
                                                                       20-196-SDD-RLB

WEST BATON ROUGE PARISH
DETENTION CENTER



                                          RULING

        The Court has carefully considered the Complaint1 filed by Plaintiff, the record, the

law applicable to this action, and the Report and Recommendations2 of United States

Magistrate Judge Richard L. Bourgeois, Jr., dated November 16, 2020, to which an

objection3 was filed and also reviewed.

        The Court hereby approves the Report and Recommendations of the Magistrate

Judge and adopts it as the Court’s opinion herein.

        ACCORDINGLY, the Court declines to exercise supplemental jurisdiction, and this

action is hereby dismissed, with prejudice, for failure to state a claim upon which relief

may be granted pursuant to 28 U.S.C. §§ 1915(e) and 1915A.

        Judgment shall be entered accordingly.
                                                       14th
                                                     XX
        Signed in Baton Rouge, Louisiana on December 11, 2020.


                                        S
                                      CHIEF JUDGE SHELLY D. DICK
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA
1
  Rec. Doc. 1.
2
  Rec. Doc. 13.
3
  Rec. Docs. 14.
